DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2020/0358494) in view Faxer et al (WO 2018-229078) hereinafter Faxer cited in the IDS filed on 07/15/2020.
Regarding claim 1, Tang discloses a base station for generating multi-user precoders, the base station comprising: a transceiver configured to receive one or more sounding reference signals (SRSs) from a set of user equipments (UEs); and a processor (see [0013], [0019]) operably connected to the transceiver, the processor configured to: select, for one or more UEs in the set of UEs, one or more codewords 
Faxer discloses transmitting a set of pre-coded channel state information reference signals (CSI-RSs) to the one or more UEs, wherein the set of pre-coded CSI-RSs are pre-coded based on the determined downlink codewords (see page 7, lines 20-30 illustrates that the CSI-RS in each CSI-RS resource are typically precoded with different precoding weights so as to form different transmit beams. As part of the CSI reporting procedure, the UE may select a preferred CSI-RS resource, corresponding to a preferred transmit beam, with a CSI-RS resource indicator (CRI). The UE then determines an appropriate PMI, RI and corresponding CQI for the selected CSI-RS resource by performing a precoder search. Thus, the UE first selects the best CSI-RS resource and then applies a precoder codebook within the selected CSI-RS resource; and page 13, lines 22-30 illustrates that the user equipment is configured with two or more CSI-RS resources in a CSI-RS resource set. The method comprises 
Claims 8 and 15 are similar to claim 1.  Claims 8 and 15 are rejected under a similar rationale.

Claim Rejections - 35 USC § 103
Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2020/0358494) in view Faxer et al (WO 2018-229078) hereinafter Faxer cited in the IDS filed on 07/15/2020 as applied to claim 1 above, and further in view of Doostnejad et al (U.S. Pat. 9,806,777) hereinafter Doostnejad cited in the IDS filed on 07/15/2020.
Regarding claims 2-3, Tang and Faxer fail to explicitly disclose wherein to determine the downlink codewords using the composite downlink codebook, the processor is further configured to: determine steering angles from the selected uplink codewords in the uplink codebook; determine corresponding downlink codewords from the uplink codewords using the determined steering angles; and generate the composite downlink codebook; and determine, for an uplink codeword having two or more aliasing steering angles, an array gain for each of the two or more aliasing steering angles;  and select the steering angle with the highest gain as the determined steering angle for the uplink codeword having the two or more aliasing steering angles.
Doostnejad discloses wherein to determine the downlink codewords using the composite downlink codebook, the processor is further configured to: determine steering angles from the selected uplink codewords in the uplink codebook;  determine corresponding downlink codewords from the uplink codewords using the determined steering angles; and generate the composite downlink codebook; and determine, for an uplink codeword having two or more aliasing steering angles, an array gain for each of the two or more aliasing steering angles;  and select the steering angle with the highest gain as the determined steering angle for the uplink codeword having the two or more 
aliasing steering angles (see col. 10, lines 12-26 illustrates that ach set of optimized beam forming weights may be stored to a codebook, wherein each set of optimized beam forming weights represents a code word of the codebook corresponding to its pre-defined steering angle.  Each codeword may be addressable by its corresponding steering angle.  The baseband module 402 may command the RF module 404 to perform beamforming in direction of a selected steering angle for a specific antenna 
 	Claims 9-10 and 16-17 are similar to claims 2-3.  Therefore, claims 9-10 and 16-17 are rejected under a similar rationale.
Allowable Subject Matter
Claims 4-7, 11-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al (US 2019/0097710) disclose a method for transmitting a uplink signal
based on a codebook in a wireless communication system and apparatus therefor.

	Lee et al (US 2019/0020388) disclose a method for transmitting and receiving signal based on non-orthogonal multiple access scheme and apparatus therefor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
April 29, 2021